Citation Nr: 0836301	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Southwest Florida Regional 
Medical Center from March 31, 2006, to April 8, 2006.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of a Department of Veterans 
Affairs (VA) Medical Center that determined that the veteran 
was entitled to reimbursement for the unauthorized emergency 
medical expenses incurred from March 29, 2006, to March 30, 
2006, but denied reimbursement or payment for expenses 
incurred from March 31, 2006, to April 8, 2006.  


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received medical treatment for acute renal 
failure and congestive heart failure at Southwest Florida 
Regional Medical Center from March 29, 2006, to April 8, 
2006.

3.  VA payment or reimbursement of the costs of the care from 
March 31, 2006, to April 8, 2006, was not authorized.

4.  The medical expenses incurred from March 31, 2006, to 
April 8, 2006, were incurred both as a result of medical 
emergency and because a VA or other government facility was 
not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Southwest Florida 
Regional Medical Center from March 31, 2006 to April 8, 2006, 
have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran does not allege that he should be reimbursed on 
the grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance.

The veteran reported to the emergency room at Southwest 
Florida Regional Medical Center on March 29, 2006, with 
complaints of severe shortness of breath and lower extremity 
edema.  At the time of his initial evaluation, the veteran 
reported a history of diabetes and hypertension, and a 
history of polysubstance abuse.  He stated that he had not 
been compliant with taking his medications, noting that since 
he had been out of jail he had not taken any medication.  
Examination and laboratory testing revealed acute renal 
failure secondary to medical noncompliance and subsequent 
congestive heart failure.  Due to the severity of his 
condition, an emergent right internal jugular hemodialysis 
catheter was placed, and he was admitted to the hospital for 
further evaluation and treatment.  He had dialysis for 
several days, until his fluid status resolved.  A more 
permanent catheter was later placed.  Hospital records dated 
on April 4, 2006, show that the veteran stated that he wanted 
to go home.  He was informed that he could be discharged once 
outpatient hemodialysis was arranged.  His report of 
discharge from the hospital on April 8, 2006 notes that 
"regrettably, he had to be kept in the hospital for several 
days, while VA got his dialysis developed."

In September 2006, VA determined that the veteran was 
entitled to reimbursement for the unauthorized emergency 
medical expenses incurred on March 29, 2006, and March 30, 
2006, but that he was stable for transfer to a VA facility on 
March 31, 2006, and that further workup and treatment should 
have been done at a VA facility.  VA reasoned that the 
veteran had no chest pain and no shortness of breath, and was 
taking a PO diet as of March 30, 2006.  Accordingly, 
reimbursement for the unauthorized charges incurred from 
March 31, 2006, to April 8, 2006, were denied.

Following the September 2006 denial of the claim for 
reimbursement, a November 2006 letter from Southwest Florida 
Regional Medical Center was submitted to VA indicating that 
the veteran could not be discharged from the facility until 
he was determined to be medically stable.  In this regard, he 
was not stable as of March 31, as he had not had a permanent 
catheter placed.  An additional statement received in 
February 2007 noted that the veteran was not stable for 
discharge until April 2, 2006, because until that date his 
blood pressure was not controlled.  As of April 2, 2006, 
however, VA had not established his dialysis care.  Because 
he did not have established outpatient dialysis care until 
April 8, 2006, he was not eligible for discharge until that 
date.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last only until the time 
the veteran becomes stabilized.  38 C.F.R. § 17.1002(d) 
(2007).  The term stabilized means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d) (2007).

The Board finds that while as of March 30, 2006, the veteran 
was stable in terms of not having chest pain or shortness of 
breath, and was able to eat, because his blood pressure was 
not stabilized until April 2, 2006, he was not stable for 
transfer to a VA facility prior to April 2, 2006.  The 
medical evidence shows that he was still at an elevated risk 
throughout the period from March 31, 2006 and April 2, 2006.  
The notation that the veteran was "stable" in his medical 
records appears to signify that he was stable for treatment, 
but does not seem to indicate that he was sufficiently stable 
for transfer to a VA facility many miles away.  A subsequent 
letter from the hospital explains the veteran's condition in 
that manner and the Board finds that letter to be persuasive 
on the issue.  Because the veteran was not stable for 
transfer until April 2, 2006, reimbursement of the expenses 
incurred between March 31, 2006 and April 2, 2006, is 
warranted.  

Next, while the veteran was stable for transfer as of April 
2, 2006, because VA had not arranged for his dialysis, the 
Board finds that a VA facility was not feasibly available for 
treatment.  His outpatient dialysis was not arranged until 
April 8, 2006, the day he was discharged.  Hospitalization 
records clearly reflect that his discharge depended upon VA's 
readiness to treat the veteran.  Because VA was not prepared 
to handle the veteran's dialysis until April 8, 2006, the 
Board finds that a VA facility was not feasibly available 
until April 8, 2006.  Because a VA facility was not feasibly 
available to treat the veteran between April 2, 2006, and 
April 8, 2006, the Board finds that reimbursement of the 
expenses incurred between those dates is warranted.

In sum, the Board concludes that the veteran is eligible for 
payment or reimbursement of expenses incurred for treatment 
at Southwest Florida Regional Medical Center from March 31, 
2006, to April 8, 2006, and his claim is granted.


ORDER


Payment or reimbursement of unauthorized medical expenses 
incurred at Southwest Florida Regional Medical Center from 
March 31, 2006, to April 8, 2006, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


